Title: From George Washington to Francis Mentges, 2 January 1782
From: Washington, George
To: Mentges, Francis


                  
                     Sir
                     Philada 2d January 1782.
                  
                  Yours of the 29th of November did not reach me ’till within these few days, when I immediately laid it before the Director General of the Hospitals, who has written to Docr Tilton who succeeded Doctor Treat and has required of him an account of the application of the Money put into his hands, and has also called for an explanation of such other parts of the conduct of the Surgeons as appear exceptionable by your representation—I conceive your duty as superintending Officer to be to keep up a proper degree of discipline among the patients who will not often pay obedience to the orders of the Officers of the Hospital to make Returns from time to time of the numbers & condition of the sick and to represent, as you have lately done, any matters which appear to you irregular—You cannot have any immediate controul over the Surgeons and Physicians—They must be answerable for their conduct if complaints are lodged against them.
                  I am confident that too little attention has been paid to the security of the prisoners of War.  They will soon be all collected and kept in places of more safety than they have been.  I am &c.
                  
               